UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v. Case No. 1:94-cr-296-11 (RCL)

DAVID E. WINSTON,

Defendant.

 

 

MEMORANDUM OPINION

In 1995, defendant David Winston was sentenced to an aggregate term of life plus sixty
years’ imprisonment for distributing significant quantities of crack cocaine and for murdering two
rival drug dealers. ECF No. 151. Now, twenty-six years later, Winston moves for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 232. In support of his motion, Winston
claims that the COVID-19 pandemic, his medical problems, the length and harshness of his
confinement, his substantial efforts at rehabilitation, and his age at the time of the crimes amount
to an “extraordinary and compelling” circumstance justifying his release. Jd. at 20-33. He further
argues that the relevant § 3553(a) factors “strongly support” his immediate release. Jd. at 35-47.
The Government opposes Winston’s motion, arguing that that Winston has fully recovered from
COVID-19 and refuses to be vaccinated. ECF No. 238 at 1. Winston timely replied. ECF No. 242.
Upon consideration of the parties’ filings, ECF Nos. 232, 238, 242, the attachments thereto, and
the record herein, the Court will DENY Winston’s motion for compassionate release, ECF No.

232.
I. BACKGROUND
A. Facts & Procedural History

In the early nineties, the Fulton Hotel was a hotspot for crack-cocaine dealing in
Washington, D.C. Presentence Investigation Report (“PSR”) at 4] 14-18.' Beginning in early 1993
and continuing until June of that year, defendant Winston was the hotel’s crack-cocaine supplier.
Id. at § 20. During this time, Winston sold the leader of the hotel’s drug-distribution organization
(Marlene Parks) as much as one ounce of cocaine per week. Jd. at J] 14 & 20. And when two rival
drug dealers threatened his business, he brutally murdered them both.

Winston murdered his first victim, Raymond Williams, by shooting him fourteen times as
he stood in the lobby of the hotel. Jd. at ¢ 14. Winston’s second victim, John Maier, was murdered
five weeks later. Jd. At the time of his murder, Maier was “independently dealing drugs in the hotel
while he worked the front desk late at night.” Jd. at § 21; see id. at { 14. When Parks told Winston
about Maier’s dealing and accused Maier of stealing drugs, Winston went to Maier’s hotel room
and demanded he return the drugs. Jd. at | 22. Maier refused, so Winston shot him twenty-one
times. /d. At the time of the murder, Maier was unarmed and laying in his bed. Jd. at ¢ 14. Winston
later learned that Parks had fabricated the story about the stolen drugs. Jd. at J 22.

In June 1993, Winston was arrested on murder charges brought in the Superior Court for
the District of Columbia. /d. at §] 20 n.2. Following his arrest, a federal grand jury indicted Winston
in two separate cases in this Court. First, in December 1994, Winston was indicted in Case No.
95-CR-7 for (1) conspiring to distribute 50 grams or more of cocaine base, in violation of

21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(A)iii); (2) using a firearm during a drug-trafficking

 

‘ Winston’s PSR was prepared before the entries on the docket for this matter became electronic.
Accordingly, by separate order today, the Court directed the Clerk of Court to file the PSR on the docket,
subject to the appropriate access restrictions.
offense, in violation of 18 U.S.C. § 924(c)(1); (3) first-degree murder while armed in violation of
D.C. Code §§ 22-2401 & 22-3202; (4) possessing a firearm during a crime of violence or
dangerous offense, in violation of D.C. Code § 22-3204(b); and (5) unlawfully distributing cocaine
base and aiding and abetting the same, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) &
18 U.S.C. § 2. Id at ¥ 2.

One month later, a federal grand jury indicted Winston in the present case (94-CR-296) for
multiple counts of (1) unlawfully using a communication facility, in violation of 21 U.S.C.
§ 843(b); (2) unlawfully distributing five grams or more of cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1) & 841(b)(1)(B)Gii); (3) unlawfully distributing cocaine base within 1,000 feet of a
school, in violation of 21 U.S.C. § 860(a); and (4) and unlawfully possessing with intent to
distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C). Id. at ¥ 3.

In February 1995, pursuant to a global plea agreement, Winston pleaded guilty to three
offenses stemming from his drug dealing and two murders. See ECF No. 238 at 3-4. In federal
Case No. 95-CR-7, Winston pleaded guilty to unlawfully distributing five grams or more of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)ii). PSR at § 12; ECF No.
238 at 3-4. And in the present case (94-CR-296), Winston pleaded guilty to second-degree murder
while armed (as a lesser included offense of first-degree murder while armed), in violation of D.C.
Code §§ 22-2403 & 3202. PSR at 4f 2 & 12; ECF No. 238 at 4. Finally, Winston pleaded guilty
in D.C. Superior Court to a second count of second-degree murder while armed. Jd. at § 12.

On June 30, 1995, the Hon. Joyce H. Green sentenced Winston to 121 months’
imprisonment, followed by five years’ supervised release, for the narcotics offense. ECF No. 238
at 4. Judge Green also imposed a consecutive sentence of fifteen years to life for Winston’s first

count of second-degree murder while armed. Jd. Two weeks later, the Hon. Shellie F. Bowers of
the D.C. Superior Court sentenced Winston to fifteen years to life for his second count of second-
degree murder while armed, which would run consecutively to both federal sentences. Jd.

As of today, Winston has completed his 121-month sentence for the narcotics offense. Jd.
at 5. And in February 2021, the Hon. Craig Iscoe of the D.C. Superior Court granted Winston’s
motion for compassionate release on his second count of second-degree murder, thereby reducing
his sentence on that offense to time served. Jd. at 5. All that remains, then, is Winston’s sentence
of fifteen years to life for his first count of second-degree murder while armed. /d. at 7. He is
currently imprisoned at FCI Allenwood Medium and has served approximately 17.5 years of that
fifteen-years-to-life sentence. /d. (noting that Winston completed his 121-month sentence for the
drug offense on October 20, 2003). In April of this year, the U.S. Parole Commission set Winston’s
release date for January 4, 2022. ECF No. 242 at 1.

B. Motion for Compassionate Release

Winston now moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)@).
ECF No. 232. In support of his motion, Winston argues that the COVID-19 pandemic, coupled
with his hypertension and obesity, amount to “extraordinary and compelling reasons” warranting
a sentence reduction. /d. at 20-28. He further argues that his young age at the time of the crimes,
his “substantial” efforts at rehabilitation, the fact that he has already served more than twenty-five
years in prison, together with Judge Iscoe’s grant of compassionate release on his first murder
charge, also qualify as extraordinary and compelling reasons justifying a sentence reduction. Jd. at
33-35. Finally, Winston claims that the relevant § 3553(a) factors support a sentence reduction,
because he had a difficult upbringing, has “shown strong rehabilitation” while in prison, has
accepted responsibility for his crimes, and has matured greatly since the time of the offenses. /d.

at 35-48.
The Government opposes Winston’s motion. ECF No. 238. It argues that no extraordinary
and compelling reasons exist because Winston has recovered from COVID-19 without any serious
complications and has refused the COVID-19 vaccine. Jd. at 1. The Government further adds that
no inmates or staff are currently testing positive at FC] Allenwood Medium and that roughly half
the inmates there have already been vaccinated. Jd. at 27-28.

Winston timely replied. ECF No. 242. His motion is now ripe for consideration.

Il. LEGAL STANDARD

A defendant seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A) bears the
burden of establishing that he is eligible for a sentence reduction. United States v. Jones,
836 F.3d 896, 899 (8th Cir. 2016). To be eligible for a reduction, two threshold requirements must
be met. First, the defendant must have exhausted his administrative remedies. See 18 U.S.C.
§ 3582(c)(1)(A). This requires a showing that “defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or
that 30 days have elapsed since “the receipt of such a request by the warden of the defendant’s
facility,” whichever is earlier. Jd. Second, the defendant must show that “extraordinary and
compelling reasons warrant” a reduction of his original sentence. Jd.

If the Court finds that the defendant has met his burden of showing these two requirements,

the Court “may reduce the term of imprisonment (and may impose a term of probation or

 

* When the Bureau of Prisons files a motion for compassionate release on a defendant’s behalf, a third
threshold requirement must be met. See United States v. Long, 997 F.3d 342, 355 (D.C. Cir. 2021). In those
cases, a policy statement issued by the U.S. Sentencing Commission requires a finding that the defendant
“is not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)”
before the Court may reduce the defendant’s sentence. U.S.S.G. § 1B].13; see Long, 997 F.3d at 355. Here,
however, Winston moved for a sentence reduction on his own behalf, so the Sentencing Commission’s
policy statement does not apply. Long, 997 F.3d at 335 (“[I]f a compassionate release motion is not brought
by the Director of the Bureau of Prisons, U.S.S.G. § 1B1.13, by its own terms, is not applicable.”); see ECF
No. 232.
supervised release with or without conditions that does not exceed the unserved portion of the
original term of imprisonment),” after considering the relevant factors set forth in 18 U.S.C.
§ 3553(a). Those factors include (1) “the nature and circumstances of the offense and the history
and characteristics of the defendant”; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, to provide just punishment for the
offense, and to afford adequate deterrence to criminal conduct; (3) “to protect the public from
further crimes of the defendant”; and (4) “to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the most effective manner.”
Id. at § 3553(a)(1)-(2).
II. DISCUSSION

Though Winston has exhausted his administrative remedies, he has not met his burden of
establishing “extraordinary and compelling reasons” warranting a sentence reduction. 18 U.S.C.
§ 3582(c)(1)(A)(i). Accordingly, the Court must deny his motion. In the sections that follow, the
Court will explain each of these holdings.

A. Winston Has Exhausted His Administrative Remedies

The Court agrees that Winston has exhausted his administrative remedies. See ECF No.
232 at 19; ECF No. 238 at 14-15. On May 11, 2020, Winston sent a letter to the warden of FCI
Allenwood Medium asking for a sentence reduction based on his “hypertension, degenerative joint
disease, beta thalassemia minor,| ] age, race, gender, and the COVID-19 pandemic.” ECF No. 232-
2 at 2. The warden denied his request on May 21, 2020. ECF No. 232-2 at 4. Winston again
requested a sentence reduction on March 16, 2021, based on the circumstances mentioned in his
first letter as well as his obesity. ECF No. 232-2 at 5. The warden has yet to respond. ECF No. 232

at 20. Accordingly, Winston’s motion is properly before the Court. See 18 U.S.C. § 3582(c)(1)(A).
B. Winston Has Failed to Establish “Extraordinary and Compelling Reasons”
Warranting a Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)(@)

Winston argues that the COVID-19 pandemic, coupled with his age, race, hypertension,
and obesity, amount to extraordinary circumstances justifying a sentence reduction under
18 U.S.C. § 3582(c)(1)(A)G). ECF No. 232 at 20-28. Winston also claims that, taken together, his
young age at the time of the crimes, the fact that he has served a total of twenty-five years in prison,
his efforts at rehabilitation, and Judge Iscoe’s grant of compassionate release on one of his murder
charges, qualify as extraordinary and compelling reasons for his release. Jd. at 33-47. The Court
finds neither theory persuasive.

i. The Risk Posed to Winston by COVID-19 is Not “Extraordinary”

As courts have repeatedly recognized, “the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone cannot independently justify
compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Nor do any
circumstances unique to Winston transform the COVID-19 pandemic into an “extraordinary”
circumstance.

First, at age forty-seven, Winston is not at an increased risk of severe illness from COVID-
19 based on his age alone. According to the Centers for Disease Control and Prevention (“CDC”),
the risk of developing severe illness from the virus “increases for people in their 50s and increases
in 60s, 70s, and 80s.” Centers for Disease Control and Prevention, Older Adults,
https://www.cdc.gov/coronavirus/20 1 9-ncov/need-extra-precautions/older-adults.html (last
visited June 18, 2021). “People 85 and older are the most likely to get very sick.” Jd.

Second, although the CDC recognizes that adults of any age with hypertension, obesity,
and those “in many racial and ethnic minority groups” “can be more likely to get severely ill from

COVID-19,” Winston has already contracted and fully recovered from COVID-19. Centers for
Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/201 9-ncov/need-extra-precautions/people-with-medical-conditi
ons.html (last visited June 18, 2021); ECF No. 238 at 28. Indeed, Winston remained asymptomatic
while the virus ran its course. ECF No. 238 at 28. And while instances of reinfection have been
“reported,” the risk of reinfection is rare. Centers for Disease Control and Prevention, Reinfection
with COVID-19, https://www.cde.gov/coronavirus/2019-ncov/your-health/reinfection.html (last
visited June 18, 2021).

Third, Winston was offered and refused the Moderna COVID-19 vaccine. ECF No. 238 at
19, As an overwhelming number of district courts have recognized, an inmate who declines the
COVID-19 vaccine without a legitimate reason has a “substantially diminshe[d] argument for
release.” United States v. Piles, Case No. 19-CR-292-5, 2021 WL 1198019, at *3 (D.D.C. 2021)
(“Courts have recognized—without apparent exception—that a defendant’s refusal to be
vaccinated substantially diminishes any argument for release premised on the risk posed by
COVID-19.”) (collecting cases). Though Winston certainly has the right to make his own
healthcare decisions, his choice to refuse the vaccine—without, for example, a genuine religious
or medical objection—undercuts his argument that the pandemic poses an “extraordinary”
circumstance justifying his release.

Finally, no inmates or staff at FCI Allenwood Medium are currently testing positive for
COVID-19. Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/
coronavirus/ (last visited June 18, 2021). In fact, 56% of inmates in the entire prison complex (FCC
Allenwood) have been vaccinated. See id; see also Federal Bureau of Prisons, FCI Allenwood Low,
https://www.bop.gov/locations/institutions/alf (last visited June 21, 2021); Federal Bureau of

Prisons, FCI Allenwood Medium, https://www.bop.gov/locations/institutions/alm (last visited June
21, 2021); Federal Bureau of Prisons, USP Allenwood, _ https://www.bop.gov/
locations/institutions/alp (last visited June 21, 2021). Though Winston himself has refused the
Moderna vaccine, the fact that many others at FCC Allenwood have been vaccinated reduces his
risk of infection. See ECF No. 238 at 19. Given these circumstances, the Court is unpersuaded that
the COVID-19 pandemic, considered alongside Winston’s medical conditions, age, and race, does
not amount to an “extraordinary and compelling” reason warranting his release. 18 U.S.C.
§ 3582(c)(1)(A)().

ii. The Other Circumstances Raised by Winston are Not “Extraordinary”

In addition to the risk posed by COVID-19, Winston also argues that a handful of other
circumstances, considered together, qualify as “extraordinary and compelling” reasons justifying
relief. ECF No. 232 at 33-47; see ECF No. 242 (Winston’s reply brief arguing that it is the
combination of unique factors” that, “altogether qualify as an extraordinary and compelling
reason” supporting his motion). Those circumstances include: his young age at the time of the
crimes, his “substantial” efforts at rehabilitation, the fact that he has already served more than
twenty-five years in prison, and Judge Iscoe’s grant of compassionate release on his first murder
charge in February 2021. /d. at 33-35. But whether the Court considers each of these circumstances
alone or together, it finds that they do not meet the high bar of “extraordinary and compelling.”
18 U.S.C. § 3582(c)(1)(A).

The Court begins with Judge Iscoe’s February 2021 grant of compassionate release on
Winston’s D.C. Superior Court murder conviction. See ECF No. 232-4. Though Judge Iscoe found
that Winston’s obesity and hypertension amounted to “extraordinary and compelling” reasons, id.
at 19, the circumstances have changed since Judge Iscoe made that finding. Notably, Judge Iscoe

granted Winston’s motion “against the backdrop of a climbing rate of positive COVID-19 cases
in correctional institutions.” ECF No. 232-4 at 20. Currently, however, there are zero positive
COVID-19 cases at Winston’s facility. ECF No. 238 at 27-28. Additionally, at the time Judge
Iscoe considered Winston’s request for compassionate release, Winston had not yet been offered
the Moderna COVID-19 vaccine. See ECF No. 232-4 at 20, 21; ECF No. 238 at 9. Given this
change in circumstances since Judge Iscoe’s ruling, the Court gives little weight to Winston’s
earlier grant of compassionate release.
Similarly, the Court finds that the U.S. Parole Commission’s decision to release Winston

on January 4, 2022 does not amount to an “extraordinary and compelling” reason warranting a
sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). As another member of this Court aptly put it:

The Parole Commission and a federal court have decidedly different

aims with respect to evaluating release requests, and they do so by

applying markedly different standards. The federal courts must

apply criteria that Congress has established in section 3582(c)(1)(A)

. . . to determine whether there are extraordinary and compelling

reasons to modify a defendant’s sentence, and if so, whether the

purposes of punishment require rejection of the release request. By

contrast, the Parole Commission seeks to determine a defendant’s

“suitability” for release based on specific guidelines .. . This critical

distinction necessarily means that the Commission’s parole

determinations carry little weight in the context of this Court’s

section 3582(c)(1)(A) analysis.
United States v. Greene, Case No. 71-CR-1913, 2021 WL 354446, at *17 (D.D.C. Feb. 2, 2021).
Because the Court’s and the U.S. Parole Commission’s analysis differs, the fact that the
Commission granted Winston parole with an expected release date in seven months does not affect
the present inquiry.

Finally, none of the other circumstances Winston invokes—his efforts at rehabilitation, the

“length and harshness” of his incarceration, and his age at the time of the offense—is

“extraordinary.” Congress did not define the term “extraordinary,” so the Court takes guidance

from the text’s plain meaning at the time of enactment. See, e.g, Tanzin v. Tavnir, 141 S. Ct. 486,

10
491 (2020) (“Without a statutory definition, we turn to the phrase’s plain meaning at the time of
enactment.”). When § 3582 was passed in 1984, “extraordinary” meant (as it still does today) “very
exceptional.” Extraordinary, WEBSTER’S IJ NEW RIVERSIDE UNIVERSITY DICTIONARY (1984); see
18 U.S.C. § 3582 (enacted Oct. 12, 1984). Indeed, this very high bar for a sentence reduction under
§ 3582(c)(1)(A)(i) makes sense given “the general rule of finality” of sentences. Dillon v. United
States, 560 U.S. 817, 824 (2010).

Guided by this definition, the Court finds that Winston’s efforts at rehabilitation, the
duration and harshness of his incarceration, and his young age at the time of the crimes, are not
extraordinary, or “very exceptional,” circumstances. The fact that Winston has served a portion of
his sentence during the COVID-19 pandemic is hardly “extraordinary,” as the same can be said
for every other inmate that has been in prison since March 2020. See ECF No. 242 at 3. Nor is his
length of confinement (twenty-five years total) an “extraordinary” circumstance. Many other
inmates likewise have served or are serving comparable terms of incarceration. And though the
Court commends Winston’s rehabilitative efforts while in prison—including his clean disciplinary
record in the last fifteen years, high performance at his job with UNICOR, completion of an
impressive number of vocational and educational courses, and completion of a drug-education
class—the Court is not persuaded that these rehabilitative strides make Winton’s situation
exceptional. ECF No. 232 at 41-45; see ECF No. 2323 at 8-9.

Winston emphasizes that it is the combination of all these circumstances that qualify as an
“extraordinary and compelling reason.” ECF No. 242 at 1. But just as none of these circumstances
alone is “extraordinary,” the Court finds that the combination likewise does not make Winston’s
situation exceptional. For these reasons, the Court finds that Winston has not met his burden of

establishing “extraordinary and compelling reasons” warranting a sentence reduction under

11
§ 3582(c)(1)(A)(i). See Jones, 836 F.3d at 899 (holding that a compassionate-release movant bears
the burden of establishing his eligibility for relief). And because Winston has not shown this
threshold requirement for compassionate release, the Court need not consider whether the relevant
§ 3553(a) factors support a sentence reduction.
IV. CONCLUSION
For the reasons explained above, Winston’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(), ECF No. 232, will be DENIED by separate Order.

Date: June &‘% 2021 a Forletc

Hon. Royce C. Lamberth
United States District Judge

12
